COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Mark Kenneth Carter v. The State of Texas

Appellate case number:     01-22-00197-CR

Trial court case number: 1641166

Trial court:               351st District Court of Harris County

        Appellant, Mark Kenneth Carter, has filed a third motion for extension of time in which
to file his appellate brief, asking for an extension until November 14, 2022. The motion is
granted in part. Appellant’s brief is due October 21, 2022. No further extensions will be
granted.
        If appellant’s brief is not filed by October 21, 2022, the case will be abated and remanded
to the trial court for a hearing to determine (a) whether appellant desires to prosecute his appeal;
(b) whether appellant’s counsel has abandoned the appeal; (c) the reason for the failure to file a
brief; and (d) if the appellant desires to continue the appeal, a date certain when appellant’s brief
will be filed. TEX. R. APP. P. 38.8(b).

       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss_________
                             Acting individually


Date: October 11, 2022